Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action 
Claims 1-2, 4-6, 9, 11-17 and 19-24 are pending and are being considered.
Claims 1-2, 4-6, 9, 11-17 and 19-24 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022 and 08/02/2022 was filed after the mailing date of the application no. 15623653 on 06/15/2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to arguments
	Applicants arguments filed on 04/08/2022 have been fully considered and are persuasive.
Allowable Subject matter
Claims 1-2, 4-6, 9, 11-17 and 19-24 are allowed.
Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of
allowance whether the record of the prosecution as a whole does not make clear his or her reasons for
allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the
claims allowed above require a separate reasoning to make the record clearer. The applicant or patent
owner may file a statement commenting on the reasons for allowance within such time as may be
specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the
claimed invention to be patentably distinct from the prior art of record.
The present invention is directed towards secure and timely communication of process data from a process control system of a process plant to remote computing devices. The systems and methods may allow secure access to any process data within the process control system in real-time via a mobile server receiving the process data from a data server, which in turn obtains the process data from the process control system in real-time as the data values are generated by or received by controllers within the process control system.
Claims 1 and 17 identifies a unique and distinct feature of “…..an indexing routine operating in the data services module, the indexing routine performing indexing operations on the configuration information to produce a searchable index to support searching operations performed by a mobile server…..transmitting to each of the plurality of mobile computing devices, via the third network, a list, derived from a configuration file provided to the controller, of a set of alarms, process control parameters, and notifications of the process control system that are available to be transmitted in real-time as a data stream to the mobile computing devices…..in response to the received selections, transmitting to each of the mobile computing devices, in real-time as the data stream, at least data of the selected Page 2 of 8Application No.: 15/523,653Docket No.: 06005/593661 plurality of process control parameters according to the selection received from the respective mobile computing device” including other limitations in the claims.
The closest prior art Nixon et al (US7574509) is directed towards Systems and methods of transmitting process control information to a portable communication device associate a resource link with the process control information and transmit the process control information and the resource link to the portable communication device. A session identifier is associated with the process control information and the session identifier and the resource link are transmitted to the portable communication device. A message and the resource link associated with the process control information are provided at the portable communication device.
Nixon teaches real time monitoring of the process control plant and transmitting set of alarms and process control parameter. Further teaches different components of process control plant communicating with each other. Nixon fails to explicitly teach an indexing routine operating in the data services module, the indexing routine performing indexing operations on the configuration information to produce a searchable index to support searching operations performed by a mobile server…..transmitting to each of the plurality of mobile computing devices, via the third network, a list, derived from a configuration file provided to the controller, of a set of alarms, process control parameters, and notifications of the process control system that are available to be transmitted in real-time as a data stream to the mobile computing devices…..in response to the received selections, transmitting to each of the mobile computing devices, in real-time as the data stream, at least data of the selected plurality of process control parameters according to the selection received from the respective mobile computing device.
Worek et al (US 2015005903) is directed towards systems and methods for analyzing process control system performance and, more particularly, to a system and method for non-intrusively performing on-line data analytics and modeling within batch and continuous processes. Process control systems, like those used in chemical, petroleum or other processes, typically include one or more process controllers and input/output (I/O) devices communicatively coupled to at least one host or operator workstation and to one or more field devices via analog, digital or combined analog/digital buses.
Worek teaches controlling continuous or batch production process in the process control plant and data service module receiving from the communicator the information of the process plant. However just like Nixon, Worek also fails to teach an indexing routine operating in the data services module, the indexing routine performing indexing operations on the configuration information to produce a searchable index to support searching operations performed by a mobile server…..transmitting to each of the plurality of mobile computing devices, via the third network, a list, derived from a configuration file provided to the controller, of a set of alarms, process control parameters, and notifications of the process control system that are available to be transmitted in real-time as a data stream to the mobile computing devices…..in response to the received selections, transmitting to each of the mobile computing devices, in real-time as the data stream, at least data of the selected plurality of process control parameters according to the selection received from the respective mobile computing device.
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitation listed below as recited in the claims.
“…..an indexing routine operating in the data services module, the indexing routine performing indexing operations on the configuration information to produce a searchable index to support searching operations performed by a mobile server…..transmitting to each of the plurality of mobile computing devices, via the third network, a list, derived from a configuration file provided to the controller, of a set of alarms, process control parameters, and notifications of the process control system that are available to be transmitted in real-time as a data stream to the mobile computing devices…..in response to the received selections, transmitting to each of the mobile computing devices, in real-time as the data stream, at least data of the selected Page 2 of 8Application No.: 15/523,653Docket No.: 06005/593661 plurality of process control parameters according to the selection received from the respective mobile computing device”
None of the prior art of record, either taken individually or in any combination, would have anticipated or made obvious the invention of the instant application at or before the time it was filled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/               Examiner, Art Unit 2436      
/KENDALL DOLLY/               Primary Examiner, Art Unit 2436